Per Curiam.

The record supports the commission’s finding that the application herein fails to establish the public convenience and necessity for the authority sought. It is not enough that an applicant declare his intention to serve the public as a common carrier if the record is devoid of evidence that anyone other than a single supporting shipper will have need of applicant’s service. That need could be fulfilled under a permit for contract carriage.
We cannot say that the order of the commission is either unreasonable or unlawful, and, therefore, the order is affirmed.

Order affirmed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert,. Schneider and Brown, JJ., concur.